Case 1:19-cv-00324-AMD-ST Document 42 Filed 06/22/20 Page 1 of 2 PageID #: 349



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
CORY REID,
                                                                  :
                                        Plaintiff,
                                                                  ORDER
                                                                  :     ADOPTING REPORT AND
                                                                  RECOMMENDATION
                             - against -                          :
                                                                  19-CV-324
                                                                  :         (AMD) (ST)
WARDEN MATTHEWS, et al.,
                                                                  :
                                         Defendants.
                                                                  :
                                                                  :
---------------------------------------------------------------   X
                                                                  :
ANN M. DONNELLY, United States District Judge:                    :

         On January 10, 2019, the pro se plaintiff, Cory Reid, brought this action against the

Brooklyn Detention Complex (“BDC”) warden, several corrections officers, and the City of New
                                                    :
                                                        :
York alleging that he was wrongfully terminated and retaliated against when he worked at the
                                                                  :
BDC Law Library. (ECF No. 1 at 5, 19-24.)
                                                           :
         On April 11, 2019, I dismissed the plaintiff’s Equal Protection and failure to intervene
                                                           :
claims, but permitted his remaining claims to proceed against
                                                        :     the individual defendants. (ECF
                                                          :
No. 14.) Since then, the plaintiff has not appeared for any status conferences or responded to any

of the Court’s orders. (ECF Nos. 27, 31, 34.) On November 12, 2019, the defendants filed a

motion to dismiss for failure to prosecute. (ECF No. 36.) The defendants say they have sent the

plaintiff four different document requests since May of 2019, but that the plaintiff has not

responded or otherwise contacted the defendants or the Court. (ECF No. 37.)

         On April 9, 2020, I referred the defendants’ motion to the Honorable Steven L. Tiscione.

On May 8, 2020, Judge Tiscione recommended in a comprehensive report and recommendation




                                                          1
Case 1:19-cv-00324-AMD-ST Document 42 Filed 06/22/20 Page 2 of 2 PageID #: 350



that the case be dismissed for failure to prosecute. (ECF No. 40.) No objections have been filed

to the report and recommendation, and the time for doing so has passed.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (quotation marks

omitted).

        I have carefully reviewed Judge Tiscione’s thoughtful report and recommendation and

find no error. Accordingly, I adopt the report and recommendation in its entirety and order that

the complaint be dismissed with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.



SO ORDERED.
                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        Ann M. Donnelly
                                                        United States District Judge

Dated: Brooklyn, New York
       June 22, 2020




                                                   2
